Title: To Alexander Hamilton from Vicomte de Noailles, 9 May 1800
From: Noailles, Vicomte de
To: Hamilton, Alexander


le 9. May 1800 Phe.
Mon cher Hamilton
J’ai reçu la lettre dont vous m’avés honore le 5. de ce mois par laquelle vous me damandés si la velocité de la marche dans la tactique françoise n’augmente pas la longueur du pas.
Dans les instructions provisoires de 1776. 1778–1786. de l’infanterie les officiers differoient sur la velocité de la marche dans certaines circonstances. Mais la longueur du pas à toujours été fixée à 2. pieds françois qui peuvent être evalués à 2. pd. 2. pouces Anglois. Cependant dans les observations repetées qui ont eu lieu sur une ligne marchante 1500. toises environ en bataille dans un terrein uni on à remarqué que l’espace etoit divisé par des pas de 2. pieds—2. pouces françois. cela n’a point empéché de fixer dans le reglement définitif de 1791. la longueur du pas à 2. pieds—la mesure du pas ordinaire à 76. par minute celle du pas accelere à 100.
Malgré cette regle generale, la velocité du pas en augmente la longueur dans une marche rapide le corps se portant plus an avant determine par son poids l’éxtention du mouvement de la jambe et le pas est necessairement plus long que dans la marche ordinaire. Mais le principe que le pas doit être de 2. pieds françois est immuable—La mesure ordinaire de 76. par minute et de 100. dans la marche acceleré. Un corps de troupes qui étoit plus vite seroit hors d’état de former une attaque.
Je desire d’avoir satisfait à votre demande et d’avoir repondu a votre confiance vous me trouverés toujours empressé à vous convaincre de mon sincere attachement
Noailles
J’ai reçu vos deux lettres pour M. Morton consul à La havanne.
